MEMORANDUM **
William E. New appeals the judgment imposing a 63-month sentence pursuant to a guilty-plea conviction for conspiracy to counterfeit securities of organizations, in violation of 81 U.S.C. §§ 317 and 513(a). We have jurisdiction pursuant to 18 U.S.C. § 3742, and we affirm.
*800New contends that the district court erred by departing upward from the applicable guideline sentencing range because his criminal history category significantly under-represented the seriousness of his criminal history and the likelihood of recidivism. Based on the record, the district court did not abuse its discretion. See United States v. Segura-Del Real, 83 F.3d at 275, 277-78 (9th Cir.1996) (affirming a U.S.S.G. § 4A1.3 upward departure from a criminal history category of 6 based on repetitive violations of the same or similar offenses); United States v. Connelly, 156 F.3d 978, 985 (9th Cir.1998) (deciding that an upward departure under U.S.S.G. § 4A1.3 can be based on recidivism alone).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.